Citation Nr: 9921081	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-07 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee with partial 
ankylosis, on appeal from the initial grant of service 
connection.

2.  Entitlement to an effective date earlier than January 27, 
1992, for the grant of service connection for degenerative joint 
disease of the left knee with partial ankylosis.

3.  Entitlement to service connection for a back condition as 
secondary to service-connected right knee condition.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 to 
December 1946 and from May 1947 to January 1950.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted service connection for degenerative 
joint disease of the left knee, with assignment of a 10 percent 
disability rating from January 27, 1992.  The August 1997 rating 
decision implemented an April 1997 Board decision that granted 
service connection for the veteran's left knee condition as 
secondary to his service-connected right knee condition.  

The issue of entitlement to secondary service connection for a 
back condition was not certified to the Board on appeal.  For the 
reasons discussed below, the Board finds that the veteran has 
filed a notice of disagreement with the denial of service 
connection for a back condition in a January 1997 rating 
decision, thereby initiating an appeal.  Therefore, the issues on 
appeal have been recharacterized as shown above.  This issue is 
the subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's claim for a higher rating for his left knee 
condition is plausible, and sufficient evidence has been obtained 
for correct disposition of this claim.

2.  Prior to February 2, 1993, the veteran's degenerative joint 
disease of the left knee was manifested by subjective complaints 
of pain with full range of motion and no instability.

3.  As of February 2, 1993, the veteran's degenerative joint 
disease of the left knee was manifested by subjective complaints 
of pain, slight limitation of motion, and slight laxity.

4.  Since April 29, 1997, the veteran's degenerative joint 
disease of the left knee has been manifested by subjective 
complaints of pain, flexion contracture limiting extension by 10 
degrees, slight limitation of flexion, and slight laxity.

5.  The RO received the veteran's claim for secondary service 
connection for a left knee disorder on August 25, 1992.

6.  The first postservice medical evidence showing that the 
veteran had a left knee disorder was during the VA examination on 
January 27, 1992.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an increased 
rating for his left knee condition, and VA has satisfied its duty 
to assist him in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 10 percent 
for the veteran's degenerative joint disease of the left knee 
with partial ankylosis were not met prior to February 2, 1993.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, and 4.71a, Diagnostic Codes 5003 and 5261 
(1998).

3.  The criteria for a 10 percent disability rating for 
instability of the left knee, in addition to the 10 percent 
disability rating in effect for the veteran's service-connected 
degenerative joint disease of the left knee with flexion 
contracture, were met as of February 2, 1993.  38 U.S.C.A. 
§§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, and 4.71a, Diagnostic Codes 5003, 5257, and 5261 
(1998).

4.  There is no legal entitlement to an effective date earlier 
than January 27, 1992, for the grant of service connection for 
degenerative joint disease of the left knee with partial 
ankylosis.  38 U.S.C.A. § 5110(a) and (b)(1) (West 1991); 
38 C.F.R. § 3.400(b)(2)(i) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran fractured his right femur in a 
motorcycle accident.  He subsequently developed compression of 
the right peroneal nerve from surgery on the head of the fibula 
for removal of an osteoid osteoma and rupture of the right medial 
meniscus of unknown etiology.  He underwent several surgical 
procedures during service.  He was granted service connection for 
impairment of the right femur with residual knee disability as of 
January 1950.  

In November 1989, the veteran filed a claim for an increased 
rating for his right knee condition.  He underwent total right 
knee arthroplasty in November 1989.  In May 1990, he underwent a 
VA physical examination.  He had no complaints regarding his left 
knee at that time.  Both knees were equal in circumference.  He 
also underwent a VA physical examination in August 1991, and he 
had no complaints regarding his left knee at that time.  Range of 
motion for the left knee was from zero to 120 degrees.  

In January 1992, the veteran underwent a VA physical examination.  
He stated that he had been having pain in his left knee since the 
right knee arthroplasty because he had been favoring the right 
knee.  Upon examination, the left knee was stable with normal 
range of motion.  X-rays of the left knee showed narrowing of the 
medial compartment with subchondral sclerosis of the medial, 
femoral, and tibial condyles.  Diagnoses included left knee 
strain with degenerative changes secondary to right total knee 
arthroplasty.

In August 1992, the veteran filed a claim for secondary service 
connection for his left knee condition.  The RO obtained the 
veteran's VA treatment records covering the period June to 
December 1992, which showed no treatment specifically for his 
left knee condition.  It was noted that he had degenerative joint 
disease of the left knee.  In February 1993, the veteran 
underwent a VA physical examination.  He denied having any 
problems with his left knee prior to the total right knee 
arthroplasty in 1989.  He stated that he had fallen in November 
1992 when the left knee gave out.  He had received no treatment 
for his left knee.  He walked with a limp on the right.  There 
was increased crepitus in both knees.  There was increased laxity 
of the medial collateral ligament of the left knee.  The veteran 
lacked five degrees of complete extension for the left knee, and 
he had flexion to 130 degrees.  His right thigh measured 19 
inches, and his left thigh measured 20 inches.  There was no 
effusion of the left knee.  The examiner concluded that the 
veteran's left knee condition was not directly related to his 
service-connected right knee disorder.

A February 1993 rating decision denied secondary service 
connection for a left knee condition, and the veteran perfected 
his appeal as to that denial.  He had personal hearings in May 
and September 1993, wherein he maintained that his left knee 
condition had gradually worsened.  He argued that stress on his 
left knee had weakened it, causing arthritis.  He testified that 
his left knee had given out in November 1992. 

An April 1997 Board decision granted secondary service connection 
for the veteran's left knee disorder with resolution of 
reasonable doubt in his favor.  In April 1997, the veteran 
underwent a VA physical examination.  The examiner reviewed the 
claims files.  The veteran reported a history of instability of 
the left knee with repeated falls.  He walked with a limp, mostly 
on the left leg.  The left knee joint lacked 10 degrees of coming 
into complete extension.  In the supine position, the left knee 
showed a 10-degree flexion contracture.  The veteran was able to 
flex the left knee to 115 degrees.  The left knee had laxity in 
the anterior cruciate ligament on drawer sign.  The collateral 
system was stable, probably because of the fibrosis within the 
joint secondary to the joint changes.  Torsional testing could 
not be done because it induced pain.  The veteran ranked his 
daily pain as 8-9 on a scale of 10.  X-rays of the left knee 
showed considerable irregular narrowing of the medial 
tibiofemoral joint compartment and narrowing of the 
femeropatellar joint associated with subchondral bony sclerosis 
and medial marginal osteophyte formation.  Diagnoses were 
degenerative joint disease of the left knee and partial ankylosis 
of the left knee secondary to degenerative joint disease.  The 
examiner stated that it would be logical to assume that the 
veteran would be incapable of prolonged standing on the left leg 
and would have difficulty in stair climbing.  He would not be 
able to walk with a rapid gait.  His left knee was probably less 
functional than his right knee.

An August 1997 rating decision implemented the Board's decision 
to grant secondary service connection for the veteran's left knee 
condition.  He was assigned a 10 percent disability rating 
effective January 27, 1992, for degenerative joint disease of the 
left knee with partial ankylosis.  It was indicated that the 
report of the VA examination conducted in January 1992 would be 
accepted as the date of an informal claim for service connection.

The veteran disagreed with the assigned 10 percent disability 
rating, as well as the effective date.  He stated that he filed 
his claim in 1989 and that his medical records showed evidence of 
a left knee disability as of that date.


II. Legal Analysis
Higher rating on appeal from initial grant

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The veteran 
perfected his appeal as to the initial grant of service 
connection and original assignment of a disability rating for his 
left knee condition.  Therefore, his claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations.  There is no indication of additional medical 
records that the RO did not obtain.  Sufficient evidence is of 
record to properly rate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

After the veteran disagreed with the original 10 percent 
disability rating assigned for his left knee condition, the RO 
issued a Statement of the Case (SOC) that essentially addressed 
the issue as entitlement to an increased evaluation.  The United 
States Court of Appeals for Veterans Claims (formerly known as 
the United States Court of Veterans Appeals) (hereinafter, "the 
Court") recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded and 
a claim for an increased rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original rating 
on appeal was erroneous and in determining whether the veteran 
has been provided an appropriate SOC.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between disagreement 
with the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  
Fenderson, 12 Vet. App. at 132.

The SOC provided to the veteran incorrectly identified the issue 
on appeal.  However, the Board concludes that the veteran was not 
prejudiced by this error in the circumstances of this case.  The 
March 1998 SOC indicated that all the evidence of record since 
the veteran had filed his claim for service connection in 1992 
was considered in assigning the original disability rating for 
the veteran's left knee disorder.  The RO did not limit its 
consideration to only the recent medical evidence of record, and 
did not therefore violate the principle of Fenderson. 

Despite the incorrect phrasing of the issue on appeal in the SOC, 
the RO did comply with the substantive tenets of Fenderson in its 
adjudication of the veteran's claim.  The veteran has been 
provided appropriate notice of the pertinent laws and regulations 
and has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  In the 
particular circumstances of this case, it would be pointless to 
remand the veteran's claim in order to instruct the RO to issue a 
SSOC that correctly identified the issue on appeal.  Any error to 
the veteran by the RO's phrasing of the issue on appeal in the 
SOC was not prejudicial to him.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined, to 
compensate the average impairment of earning capacity resulting 
from such disorder in civilian occupations.  38 U.S.C.A. § 1155 
(West 1991).  Evaluation of a service-connected disorder requires 
a review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (1998).  For a claim where 
the veteran has disagreed with the original rating assigned for 
his service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson.  It 
is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the extent 
of the disability in the veteran's favor.  38 C.F.R. § 4.3 
(1998).  If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  
38 C.F.R. § 4.14 (1998).  The Court has held that a claimant may 
not be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 
38 C.F.R. § 4.14.  The Court has acknowledged, however, that a 
veteran may have separate and distinct manifestations 
attributable to the same injury and should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. App. 225, 
230 (1993).

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5261, limitation of extension, at 10 percent.  His service-
connected disorder is degenerative joint disease of the left knee 
with partial ankylosis.  Degenerative arthritis established by x-
ray is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5256 through 
5263 (1998).  When, however, the limitation of motion for the 
specific joint involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applied for a major 
joint affected by limitation of motion, to be confirmed by 
objective evidence of painful motion, muscle spasm, or swelling.  
See Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f) (1998).  

In the absence of limitation of motion, a 10 percent disability 
rating is assigned under Diagnostic Code 5003 where there is x-
ray evidence of involvement of two or more major joints or two or 
more minor joint groups, and a 20 percent disability rating is 
assigned where there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  These 10 and 20 percent 
ratings based on x-ray findings will not be combined with ratings 
based on limitation of motion.  

The regulations define normal range of motion for the leg as zero 
degrees of extension and 140 degrees of flexion.  38 C.F.R. 
§ 4.71 (1998).  

Limitation of flexion is evaluated under Diagnostic Code 5260.  
Flexion limited to 60 degrees warrants a zero percent evaluation.  
Flexion limited to 45 degrees is evaluated as 10 percent 
disabling.  Flexion limited to 30 degrees is evaluated 20 percent 
disabling, and flexion limited to 15 degrees is evaluated as 30 
percent disabling.

Limitation of extension is evaluated under Diagnostic Code 5261, 
the code under which the veteran's left knee disability has been 
evaluated.  Extension limited to 5 degrees is noncompensable.  
Extension limited to 10 degrees is evaluated as 10 percent 
disabling.  Extension limited to 15 degrees is evaluated as 20 
percent disabling.  Extension limited to 20 degrees is evaluated 
as 30 percent disabling.  Extension limited to 30 degrees is 40 
percent disabling, and extension limited to 45 degrees is 50 
percent disabling.

In addition, the Board will consider all other potentially 
applicable diagnostic codes.  Diagnostic Code 5256 pertains to 
ankylosis of the knee.  A 30 percent disability rating is 
warranted where the knee is favorably ankylosed in full extension 
or in slight flexion between zero and 10 degrees.  A 40 percent 
disability rating is warranted where the knee is ankylosed in 
flexion between 10 and 20 degrees, and a 50 percent disability 
rating where the knee is ankylosed in flexion between 20 and 45 
degrees.  A 60 percent disability rating is warranted for 
extremely unfavorably ankylosis of the knee in flexion at an 
angle of 45 degrees or more.  The U. S. Court of Appeals for 
Veterans Claims (formerly the U. S. Court of Veterans Appeals) 
(Court) has defined ankylosis as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).

Diagnostic Code 5257, other impairment of the knee, requires 
slight impairment of the knee with recurrent subluxation or 
lateral instability for a 10 percent disability evaluation.  A20 
percent disability rating requires moderate impairment of the 
knee with recurrent subluxation or lateral instability  A 30 
percent disability rating is for severe impairment of the knee 
with recurrent subluxation or lateral instability.  

The veteran is not shown to have had, at any time pertinent to 
this claim, dislocated or removed semilunar cartilage, so rating 
under Diagnostic Codes 5258 or 5259 would not be warranted.  
Likewise, there is no evidence of impairment of tibia and fibula 
to warrant evaluation under Diagnostic Code 5262, nor is there 
evidence of traumatic, acquired genu recurvatum to warrant 
assignment of an evaluation under Diagnostic Code 5263.

In accordance with Fenderson, as discussed above, the Board will 
determine whether the veteran has, at any time since his original 
claim, met the requirements for a disability rating in excess of 
the assigned 10 percent.  In doing so, the Board will consider 
all potentially applicable diagnostic codes.  The Board will also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. 
§§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that, in evaluating a service-connected disability 
involving a joint rated on limitation of motion, diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 and 
§ 4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups.

Functional loss contemplates the inability of the body to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1998).  A 
part that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, factors 
to be evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f) (1998).

A. From January 27, 1992

The veteran filed his claim for secondary service connection for 
his left knee condition in August 1992.  As discussed in more 
detail below, the RO accepted the report of the January 1992 VA 
examination as an informal claim for benefits.  The January 1992 
VA examination showed subjective complaints of pain, x-ray 
evidence of degenerative joint disease, stability of the left 
knee, and normal range of motion.  The Board concludes that these 
findings do not support assignment of a disability rating in 
excess of 10 percent under any of the diagnostic codes discussed 
above.  Since he had normal range of motion, there was no 
limitation of motion, including ankylosis, warranting a 
disability rating in excess of 10 percent under Diagnostic Codes 
5256, 5260, or 5261.  Despite his complaints, there was no 
objective evidence of subluxation or instability of the left knee 
such as to warrant an increased rating under Diagnostic Code 
5257.  

The 10 percent disability rating assigned from January 1992 
adequately compensated the veteran for his disability as it then 
existed, to include any possible limitation of motion that might 
have occurred on flare-ups or with use, as the veteran had at the 
time of the January 1992 examination only x-ray evidence of 
degenerative changes and complaints of pain, without any 
objective evidence of limitation of motion or function.  
Accordingly, there is no basis for awarding a higher evaluation 
than 10 percent at that time.

There were no findings of impaired gait.  He was not receiving 
outpatient treatment for his left knee condition.  His only 
complaint was increased pain in the left knee.  Although the 
Board is required to consider the effect of the veteran's pain 
when making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the 10 
percent disability rating for, at most, slight impairment of the 
left knee adequately compensated the veteran for his pain with 
minimal functional loss and for any increased level of functional 
loss and pain that he might have experienced during flare-ups.

The Board considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, the objective medical evidence 
did not create a reasonable doubt regarding the severity of his 
left knee disability.  The evidence showed no limitation of 
motion or instability of the left knee.  The only abnormal 
finding was the presence of degenerative joint disease.  The 
medical evidence does not show more severe and frequent 
symptomatology such as would warrant an increased disability 
rating.  Accordingly, the Board finds that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 10 percent for the veteran's left knee disorder prior 
to February 2, 1993.

B. From February 2, 1993

Upon VA examination on February 2, 1993, the veteran's left knee 
disorder had clearly worsened.  He had limitation of motion with 
flexion to 130 degrees and extension to 5 degrees.  He did not 
have ankylosis.  Neither the limitation of flexion nor the 
limitation of extension was sufficient to warrant a compensable 
evaluation under Diagnostic Code 5260 or 5261.  Accordingly, at 
that time, he met the criteria for application of a 10 percent 
evaluation for limitation of motion that is noncompensable but 
confirmed by x-ray and evidenced by satisfactory evidence of 
painful motion.

The VA examination did show, in addition, objective medical 
evidence of laxity of the left knee, and the veteran testified 
that he had fallen in 1992 due to his left knee giving way.  
Where the medical evidence shows that the veteran has arthritis 
of a joint and where the diagnostic code applicable to his 
disability is not based upon limitation of motion, a separate 
rating for limitation of motion under Diagnostic Code 5003 may be 
assigned only if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97.  

The Court has defined subluxation of the patella as "incomplete 
or partial dislocation of the knee cap."  Rykhus v. Brown, 6 
Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  There was no 
medical evidence of subluxation of his left knee.  The VA 
examiner in 1993 noted increased laxity of the medial collateral 
ligament on the left knee as compared to the right.  The veteran 
also had slight limitation of left knee motion with both flexion 
and extension, as well as increased crepitus.  There was no 
effusion.  These findings showed that the veteran's left knee 
disability was of a slight level overall.  The veteran had 
additional disability attributable to instability of the left 
knee, as opposed to limitation of motion; therefore, the criteria 
for a separate 10 percent rating under Diagnostic Code 5257 were 
met.  Accordingly, the evidence supported assignment of an 
additional 10 percent disability rating for the veteran's 
service-connected left knee condition under Diagnostic Code 5257 
from February 2, 1993.  

In granting an additional 10 percent disability rating for the 
veteran's left knee condition from February 2, 1993, the Board 
has considered the veteran's level of functional loss.  The 
veteran reported his left knee giving way in November 1992 and 
incurring a fall.  The increased disability rating granted in 
this decision for slight impairment of the knee with arthritis, 
limitation of motion, and instability will adequately compensate 
the veteran for the level of his pain and for any increased level 
of functional loss and pain that may have occurred during flare-
ups, such as with physical activity.  He is not entitled to any 
additional disability rating on the basis of functional loss.  
The Board has resolved any reasonable doubt regarding the level 
of the veteran's disability in his favor by granting him  
separate disability rating based on slight impairment of the left 
knee with instability (Diagnostic Code 5257), as well as 
arthritis of a major joint confirmed by x-ray with noncompensable 
limitation of motion. 

The Board has considered assigning the veteran a higher 
disability rating under Diagnostic Code 5257.  However, as of 
February 2, 1993, the severity of his left knee condition was not 
of a moderate level such as to warrant a disability rating in 
excess of 10 percent under Diagnostic Code 5257.  Although the 
veteran did walk with a limp, he was favoring the right leg, not 
the left leg.  He was not using a knee brace or cane, and he was 
not receiving any medical treatment for his left knee.  His left 
thigh measured one inch more than his right thigh, reflecting 
continued use of his left thigh muscles despite his left knee 
disorder.  Therefore, the preponderance of the evidence is 
against finding that he had a moderate level of knee impairment 
such as would have warranted a 20 percent disability rating under 
Diagnostic Code 5257.  

C. From April 29, 1997

The VA examination on April 29, 1997, provides the first evidence 
of compensable limitation of motion of the left knee, without 
resort to application of the 10 percent evaluation under 
Diagnostic Code 5003.  He had limitation of motion of the left 
knee, with flexion to 115 degrees, and extension lacking 10 
degrees of normal because of a flexion contracture.  The flexion 
limitation is still at a noncompensable level under Diagnostic 
Code 5260.  However, in exhibiting extension that lacks 10 
degrees of full range, he meets the criteria for a 10 percent 
disability evaluation for limitation of extension under 
Diagnostic Code 5261.  This compensable limitation of extension 
does not translate into an additional or separate 10 percent 
evaluation, however, as it would constitute pyramiding to 
compensate more than once for limitation of motion.  See 
38 C.F.R. § 4.14 (1998).

There continued to be evidence of laxity of the anterior cruciate 
ligament on drawer sign.  Although the examiner found the 
collateral system of the knee to be stable, attributing the 
stability to fibrosis within the joint, the Board gives the 
benefit of the doubt to the veteran and finds that the laxity of 
the anterior cruciate ligament is comparable to slight 
instability as an "other impairment" of the knee under 
Diagnostic Code 5257.  Accordingly, the left knee continues to 
warrant assignment of a 10 percent evaluation under Diagnostic 
Code 5257, in addition to the 10 percent demonstrated for 
limitation of extension.  However, there is no evidence that the 
veteran's instability is so disabling as to warrant assessing it 
as severe or even moderate to warrant a higher evaluation.

The Board has considered the veteran's level of functional loss.  
The veteran continued to report incidents of his left knee giving 
way.  He continued to walk with a limp, although he now favored 
the left leg.  He was not using a knee brace or cane, and he was 
not receiving any medical treatment for his left knee.  The 
disability rating granted in this decision for slight impairment 
of the knee with arthritis, limitation of motion, and instability 
will adequately compensate the veteran for the level of his pain 
and for any increased level of functional loss and pain that may 
occur during flare-ups, such as with physical activity.  He is 
not entitled to any additional disability rating on the basis of 
functional loss.  The Board has resolved any reasonable doubt 
regarding the level of the veteran's disability in his favor by 
granting him increased disability ratings based on slight 
impairment of the right knee with instability, as well as 
arthritis with resulting limitation of motion. 

The Board has also considered whether a rating under Diagnostic 
Code 5256 for ankylosis would be appropriate, as his VA 
examination report in 1997 does include the diagnosis of partial 
ankylosis of the left knee.  The Board has concluded that 
additional disability evaluation is not warranted under 
Diagnostic Code 5256 and that Diagnostic Code 5256 is not the 
more appropriate code under which to evaluate the disability.  
"Partial ankylosis" indicates that the veteran is able to flex 
and extend his leg.  In fact, the examiner noted the degrees of 
flexion and extension.  The veteran's left knee lacks 10 degrees 
of full extension because of a flexion contracture.  It is 
significant, however, that his knee joint is not fixed or frozen 
at 10 degrees of flexion.  Ratings for ankylosis of a joint 
contemplate that the joint is fixed at a certain angle of 
flexion, and the veteran's is not.  The functional disability 
that he exhibits is limitation of extension, and not "immobility 
and consolidation of a joint."  See Lewis v. Derwinski, 3 Vet. 
App. 259.  

The preponderance of the evidence is against awarding a higher 
disability evaluation than 10 percent for limitation of extension 
(Diagnostic Code 5261) and 10 percent for slight impairment of 
the knee (Diagnostic Code 5257) at any time from February 2, 
1993.


Earlier effective date claim

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 3.400 (1998).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for service 
connection "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991).  The implementing 
regulation clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 3.400 
(1998).  A "claim" is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (1998).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service or (2) the date of 
receipt of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (1998).  

In this case, the RO received the veteran's formal claim for 
secondary service connection for a left knee disorder on August 
25, 1992.  Contrary to his contention, he did not file a claim 
for this disorder in 1989.  Rather, as of that date, he filed a 
claim for an increased rating for his right knee condition.  The 
first medical evidence of record showing that he had a left knee 
disorder was the VA examination conducted on January 27, 1992.  
The RO accepted the report of the January 1992 VA examination as 
an informal claim for benefits.  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one or 
more benefits."  38 C.F.R. § 3.155(a) (1998).  If VA fails to 
forward an application form to the claimant after receipt of an 
informal claim, then the date of the informal claim must be 
accepted as the date of claim for purposes of determining an 
effective date.  Servello v. Derwinski, 3 Vet. App. 196, 200 
(1992).  It is for these reasons that the veteran was assigned an 
effective date of January 27, 1992, despite the fact that he did 
not file a formal claim until August 25, 1992.  The reports of 
the VA examinations conducted in 1990 and 1991 showed no 
complaints regarding the left knee and no diagnosis of a left 
knee disability.  Therefore, the veteran is not entitled to an 
effective date any earlier than January 27, 1992, date of receipt 
of informal claim, for the grant of service connection for 
degenerative joint disease of the left knee.

Thus, the Board concludes that an effective date earlier than 
January 27, 1992, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. § 5110(a) and 
(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (1998).  In this 
case, the facts are not in dispute, and application of the law to 
the facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

1.  Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of the left knee with partial 
ankylosis is denied prior to February 2, 1993.

2.  Entitlement to a 10 percent disability rating for instability 
of the left knee, in addition to the 10 percent disability rating 
in effect for degenerative joint disease of the left knee with 
partial ankylosis, is granted as of February 2, 1993, subject to 
the governing regulations pertaining to the payment of monetary 
benefits.

3.  The claim of entitlement to an effective date earlier than 
January 27, 1992, for the grant of service connection for 
degenerative joint disease of the left knee with partial 
ankylosis is denied.


REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a liberal 
reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 
132 (1993) (citations omitted).  Where such review reasonably 
reveals that the claimant is seeking a particular benefit, the 
Board is required to adjudicate the issue or, if appropriate, 
remand the issue to the RO for development and adjudication; 
however, the Board may not ignore an issue so raised.  Id.  

On numerous occasions, the veteran either submitted statements or 
testified to his belief that he was entitled to secondary service 
connection for a back condition.  The Board referred this issue 
to the RO in 1996.  A January 1997 rating decision denied 
secondary service connection for a back condition.  In June 1997, 
the veteran submitted a detailed statement as to his arguments 
why he is entitled to service connection for a back condition, 
and he submitted medical evidence in support of this claim.  This 
document, filed at the RO, would be timely as a notice of 
disagreement with the January 1997 rating decision that 
originally denied secondary service connection for a back 
condition.

It is proper to remand this claim because the veteran has not 
been provided a statement of the case (SOC) on this issue.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992).  However, this issue will be returned to the 
Board after issuance of the SOC only if it is perfected by the 
filing of a timely substantive appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.  

Accordingly, this claim is REMANDED for the following:

Provide the veteran a statement of the case 
as to the issue of entitlement to service 
connection for a back condition as 
secondary to service-connected right knee 
condition.  Notify the veteran that, if 
this issue is not resolved to his 
satisfaction, he must file a timely and 
adequate substantive appeal, and notify him 
of the time limit within which he must do 
so, in order to perfect an appeal of this 
issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (1998).  
Allow an appropriate period for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until he is so informed; however, he is free to submit additional 
evidence or argument to the RO while this case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to accord due process.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Veterans 
Appeals for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (Historical and 
Statutory Notes) (West Supp. 1998).  In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

